Citation Nr: 0109521	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had over 22 years of active military service when 
he retired in March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  Several other issues were 
being developed for appellate review by the RO, however, in 
his substantive appeal of April 2000, the appellant limited 
his appeal to the one issue set out on the title page.  


REMAND

The veteran filed a claim for a total rating in November 1986 
indicating that he last worked in security in August 1986 and 
that he was no longer able to work due to his service-
connected disabilities.  The record at that time showed that 
the veteran's combined rating for his service connected 
disabilities was 70 percent, but also that he had left 
employment due to a reduction in force and not due to his 
disabilities.  This claim was denied by the RO.  

The veteran filed his current claim for a total rating in 
July 1999.  The record shows that he has earned a general 
equivalency diploma (GED).  He reported last working in 1985 
and that he had not sought other employment since that time.  

The veteran is currently in receipt of the following ratings 
for his service-connected disabilities: bilateral high 
frequency hearing loss, 40 percent; osteoarthritis of the 
cervical spine, 20 percent; osteoarthritis of the lumbar 
spine, 20 percent; peptic ulcer, 10 percent; tinnitus, 10 
percent; and four noncompensable disabilities.  His combined 
rating is 70 percent.  The RO denied his July 1999 claim for 
a total rating based on individual unemployability due to 
service connected disabilities and the current appeal ensued.  

The record shows that the veteran's VA outpatient treatment 
records from July 1998 to May 1999 have been obtained and 
added to the record and that the veteran was provided VA 
orthopedic, ear, and audiometric examinations in November 
1999 in conjunction with this claim.  With respect to the VA 
examinations, the Board notes that the orthopedic examiner 
was requested to opine as to whether the veteran's orthopedic 
disabilities would preclude gainful employment.  While the 
examiner provided the requested opinion, the opinion was 
limited to the veteran's orthopedic disabilities and did not 
consider the adverse effect of the veteran's other service-
connected disabilities on his employability.  It is also not 
clear from the record whether the orthopedic examiner had 
access to the claims folder prior to his examination.  In 
this regard, the November 1999 report of ear examination 
notes specifically that the veteran's records were not 
available to that examiner.  Further, the Board notes that 
the RO attributed unemployability to nonservice-connected 
disabilities, however the Board finds insufficient medical 
evidence of record to support this conclusion made by the RO.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the foregoing, the Board is of the opinion that 
additional development of the evidence in this case is 
warranted prior to further appellate review.  Accordingly, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
private and VA, who treated the veteran 
for his service-connected disabilities 
since May 1999.  After securing any 
necessary releases, the RO should obtain 
any records identified by the veteran 
that are not already included in the 
claims folder.  

2.  A VA social and industrial survey to 
assess the veteran's employment history 
and day-to-day functioning since 1985 
should be undertaken.  A written copy of 
the report should be inserted into the 
claims folder.  

3. The veteran should be afforded VA 
examination(s) by appropriate 
specialist(s) to determine the industrial 
impairment resulting from all of his 
service connected disabilities.  The 
claims folder to include materials 
obtained on remand should be made 
available to the examiner(s) for review 
before the examination.  After reviewing 
the claims folder and conducting the 
examination(s), the examiner(s) should 
render an opinion as to whether the 
veteran would be precluded from all 
gainful employment by the severity of his 
service-connected disabilities.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





